Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



DOYLE JONES, B & M ENERGY,
M.J. DINKINS, INDEPENDENT
EXECUTOR OF THE ESTATE OF
CORNELIA STEELE, GEORGE B.
SMITH AND DENNIS BRADLEY,
INDEPENDENT EXECUTOR OF THE
ESTATE OF GENEVA S. PRICE,

                            Appellants,

v.

TEXASBANK, IN ITS CAPACITY AS
SUCCESSOR TRUSTEE OF THE
BRADFORD JAMES ARMSTRONG
TESTAMENTARY TRUST NO. 1,
THE ELIZABETH ARMSTRONG
TESTAMENTARY TRUST NO. 1
AND THE ANTHONY JAY
ARMSTRONG TESTAMENTARY
TRUST NO. 1, AND JANE
BRADFORD FURCHE,

                            Appellees.

§

§

§

§

§

No. 08-03-00346-CV

Appeal from the

385th District Court

of Midland County, Texas

(TC#CV-43,728)




MEMORANDUM OPINION
           Appellants have filed a Motion to Affirm Judgment of Trial Court.  The motion is
granted.  See Tex. R. App. P. 42.1(a)(1).  The Order on Attorneys’ Fees and Final
Judgment signed on October 13, 2003, and the Order on Motion for Summary Judgment
of TexasBank and Furche signed on June 13, 2003 are both affirmed.  Costs of this appeal
are assessed against Appellants.
 
                                                                  SUSAN LARSEN, Justice
July 15, 2004

Before Panel No. 1
Larsen, McClure, and Chew, JJ.